DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Applicant’s communication filed on 09/27/2022. Claims 1 – 20 are currently pending in this application.
In view of applicant’s amendment and arguments regarding rejection of claims 20 under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, set forth in the previous Office Action, the rejection(s) is/are hereby withdrawn.
The indicated allowability of claim 6 is withdrawn because of the reasons stated in the body of the rejection.

Information Disclosure Statement
The information disclosure statement (PTO-1449 or its substitute) submitted on 02/26/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the Examiner.
	
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 9 – 11, 14, 15 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20130130536 (Moon) (references are given according to English translation) in view of US 11233591 (Prohaska).
Regarding claims 1, 19 and 20, Moon teaches “An electronic apparatus (paragraph 0034: control unit 100; also shown in FIG 8 with corresponding description), comprising:
a processor (implicit within the control unit 100) configured to determine, among first wireless communication apparatuses arranged at first positions in an environment (FIG 1 – 6: plurality of sensor nodes SN1 – SN8 each at its own position), a second wireless communication apparatus (mapped to the sensor SN1 according to the example of operation given by Moon; paragraph 0066: instructing the sensor node SN1 to retransmit the packet (S30). More generally, this is mapped to any sensor SN1 – SN8 to be instructed for retransmission of the packet) and a third wireless communication apparatus (mapped to the sensor SN7 according to the example of operation given by Moon; paragraph 0062: when the received radio wave strength of the packet of the sensor node SN1 measured by the sensor node SN7 becomes less than or equal to the reference strength, the sensor node SN7 transmits a report packet (S10) to the control unit 100. Par. 0067 – 0068: the report packet of the sensor node SN7 is normally received by the control unit 100. Upon receiving the report packet from the sensor node SN7, the control unit 100 may determine that an intruder has occurred.  Thus, “a processor configured to determine” “a third wireless communication apparatus” to be the sensor node SN7. More generally, this is mapped to any sensor SN1 – SN8 which measures the received radio wave strength to be less than or equal to the reference strength) based on a fault to be detected in the environment (the determination of both SN1 and SN7 is because of the danger of potential intrusion obstructing the path between SN1 and SN7, as shown in FIG 3c), the third wireless communication apparatus measuring first information associated with propagation of a radio wave with the second wireless communication apparatus (paragraph 0067 in view of information from paragraph 0062: SN1 retransmits the packet and SN7 measures the signal strength (“first information associated with propagation of a radio wave”) of the packet received from SN1. More generally, this is mapped to any combination of two sensors SN1 – SN8, one sensor retransmitting and the second sensor measuring the signal strength)…”

Moon does not disclose “wherein a type of the fault includes at least one of: overgrowth of plants, variation in a position of the first wireless communication apparatus, deposited snow, water immersion, ground subsidence, or sediment influx.”
On page 4 lines 144 – 145, Moon teaches that the sensors may also be installed outdoors. Paragraph 0045: the controller 100 determines that an intrusion (“presence … of the fault”) has occurred if there is a received radio wave intensity equal to or less than the reference intensity among the received radio wave strengths (“the first information”) included in the packets received from each of the sensor nodes SN1 to SNn. In other words, determination of an intrusion is based on the strength of the received signal being below a reference strength.
On the other side, Prohaska in Abstract teaches detecting vegetation growth (“overgrowth of plants”) into a wireless signal path. Signal strength indicators for a signal transmitted from a transmitter at a second location are received from a receiver at a first location. The signal strength indicators are determined to be consistent with a progression of a decrease in received signal strength corresponding to a growth of vegetation growing into a wireless signal path between the first location and the second location.  Although the disclosure relates mainly to powerlines, col. 16 line 65 – col. 17 line 10 teach that it is also applicable to automatically determine vegetation encroachment into any wireless signal path without regard to its proximity to an aerial power line. In operation, a set of received signal strength indicators comprising at least three received signal strength indicators that are collected over a receiver measurement time duration are received from a receiver that is in line of sight of the transmitter. A determination is made as to whether that set of received signal strength indicators is consistent with a progression of a decrease in received signal strength corresponding to a growth, during the receiver measurement time duration, of vegetation growing into a wireless signal path between the transmitter and the second receiver.
Therefore, since determination of the intrusion in both Moon and Prohaska is based on detecting the received signal strength to be below the threshold, and since Moon states that the system may be used outdoors, it would have been obvious to a person of ordinary skill in the art to implement the principles disclosed by Prohaska with respect to determination of vegetation growth by using received signal strengths, in the system of Moon. Doing so would have expanded the types of intrusions to be detected by the system of Moon to include also “overgrowth of plants”, thus increasing the range of applications for the system and its universality.
Regarding claim 2, Moon teaches “further comprising: a communicator configured to transmit instruction data of measuring the first information between the second wireless communication apparatus and the third wireless communication apparatus, to at least one of the second wireless communication apparatus and the third wireless communication apparatus (paragraph 0066: instructing the sensor node SN1 (“at least one of the second wireless communication apparatus”) to retransmit the packet (S30). Since it results in disclosed in paragraph 0067 (in view of information from paragraph 0062) measuring, by the sensor SN7, of radio waves strength of the packet received from SN1, this instruction serves as an implicit “instruction data of measuring the first information between the second wireless communication apparatus and the third wireless communication apparatus”. More generally, this is mapped to an instruction sent to any sensor SN1 – SN8 which is selected for retransmission).”
Regarding claim 3, Moon teaches “further comprising: an estimator configured to acquire the first information from at least one of the second wireless communication apparatus and the third wireless communication apparatus, and estimates presence or absence of the fault, based on the first information (paragraph 0045: the controller 100 determines that an intrusion (“presence … of the fault”) has occurred if there is a received radio wave intensity equal to or less than the reference intensity among the received radio wave strengths (“the first information”) included in the packets received from each of the sensor nodes SN1 to SNn. Thus, reception of information that the received radio wave intensity is equal to or less than the reference intensity from any of the sensor nodes during entire operation of the system is mapped to “configured to acquire the first information”, and “an estimator” that uses the received signal strength being below the threshold from any of the sensor nodes to make this determination is, therefore, implicitly present. Paragraph 0067: since the intruder exists at the position of P, the sensor node SN7 transmits a report packet to the control unit 100. Paragraph 0108.).”
Regarding claim 4, Moon teaches “wherein the estimator is configured to estimate presence or absence of the fault, based on a fault detection criterion according to the fault to be detected (there are two criteria disclosed. First criterion is in paragraphs 0045 and 0108: reception of the actual signal strength and determination of it to be below the threshold. Second criterion is in paragraph 0067: reception of the report packet from SN7 which is transmitted only upon occurrence of the obstruction in the signal path to the node SN7).”
Regarding claim 5, Moon teaches “wherein the processor is configured to acquire second information on a state of the first wireless communication apparatus or a state of equipment provided with the first wireless communication apparatus, and determine whether the presence or absence of the fault is required to be estimated based on the second information (paragraph 0062: if there is an intruder in the propagation path between the sensor node SN1 and the sensor node SN7, the sensor node SN7 cannot properly receive the packet of the sensor node SN1. Paragraphs 0064 - 0066: the time at which the sensor node SN7 transmits the report packet is the same as the time at which the sensor node SN2 transmits the packet, and the two packets collide. If a collision occurs, the control unit 100 cannot receive the packet from the sensor node SN2 whose transmission order is No. 2, or even if the packet of the node SN2 is received, the packet of the sensor node SN2 cannot be properly restored. When the packet from the corresponding sensor node SN2 is not normally received in the second transmission sequence, the control unit 100 stops packet transmission to the sensor node SN2 (S20)… Therefore, reception of a packet from the sensor node SN2 that cannot be properly restored serves as “second information”. Since the control unit 100 is fully aware that it was the time for the SN2 to transmit the packet, SN2 corresponds to “the first wireless communication apparatus” and “a state of the first wireless communication apparatus” is that its transmission collides with the report from another node. Based on that, as stated in paragraph 0066, the control unit 100 stops packet transmission to the sensor node SN2 (S20), and instructs the sensor node SN1 that transmitted the previous packet to perform retransmission (S30) (“determine whether the presence or absence of the fault is required to be estimated based on the second information”). With respect to the limitation “a state of equipment provided with the first wireless communication apparatus”, this limitation is recited on alternative basis with the limitation “a state of the first wireless communication apparatus” (“A or B”). Therefore, it is sufficient to meet at least one of the limitations “A” or “B” in the claim. In this case the limitation “A” (“a state of the first wireless communication apparatus”) is met.), and
if the presence or absence of the fault is required to be estimated, the communicator transmits the instruction data (since the intruder is potentially present, the control unit 100 instructs the sensor node SN1 that transmitted the previous packet to perform retransmission (S30) so that the report from SN7 may be clearly received which may indicate “presence or absence of the fault” in the form of an intruder).”
Regarding claim 6, “wherein the equipment is power generation equipment, and the second information includes information on a voltage or a current of generated power of the equipment”, this claim depends from claim 5 . Since the parent claim 5 is written in the alternative form (“A or B” as “a state of the first wireless communication apparatus (which is “A”) or a state of equipment provided with the first wireless communication apparatus (which is “B”)”) it is sufficient to meet at least one of the limitations “A” or “B” in the parent claim and its dependencies in the current claim to meet the limitations of the current claim 6. In this case claim 6 depends from the limitation “B” in parent claim 5, which was recited on alternative basis and did not have to be met if the limitation “A” was met. The limitation “A” in claim 5 does not have any dependencies in the current claim.
Regarding claim 7, Moon teaches “wherein if the fault is detected, the estimator is configured to estimate a position at which the fault is present, based on position information on at least one of the second wireless communication apparatus and the third wireless communication apparatus (determining location of the intruder (“estimate a position at which the fault is present”) is covered in paragraph 0069 and 0078 – 0081. Particularly, the control unit 100 estimates the position of the intruder using the positions of the sensor nodes SN7 (“based on position information on at least one of … the third wireless communication apparatus”) and SN8 that have received the report packet and the positions of the sensor nodes SN1 (“based on position information on at least one of the second wireless communication apparatus”) and SN2 that have retransmitted the packet during one transmission period.).”
Regarding claim 9, Moon teaches “further comprising: an output device configured to output an estimation result of the fault by the estimator (paragraphs 0046, 0068 and 0109).”
Regarding claim 10, Moon teaches “wherein according to the fault to be detected, a distance between the second wireless communication apparatus and the third wireless communication apparatus varies (as shown in FIG 4, to determine presence of an intruder P1, the distance between SN1 (“the second wireless communication apparatus”) and SN7 (“the third wireless communication apparatus”) is smaller than the distance between SN1 (“the second wireless communication apparatus”) and SN6 (which would be another instance of “the third wireless communication apparatus”) to determine the presence of an intruder P3).”
Regarding claim 11, Moon teaches “wherein among the fault to be detected, a first type of the fault is a fault that possibly occurs in a first area (recited by the claim “a first area” may be mapped to the trapezoid limited by sensors SN1, SN2, SN7 and SN8 and “a first type of the fault is a fault that possibly occurs” in this area), and
a second type of the fault is a fault that possibly occurs in a second area wider than the first area (recited by the claim “a second area wider than the first area” may be mapped to the area limited by sensors SN2, SN3, SN4, SN5, SN6 and SN7 and “a second type of the fault is a fault that possibly occurs” in this wider area),
the distance between the second wireless communication apparatus (SN1) and the third wireless communication apparatus (SN6) in a case where the fault is the second type is longer than the distance between the second wireless communication apparatus (SN1) and the third wireless communication apparatus (SN7) in a case where the fault is the first type (the distance between SN1 and SN6 to determine presence of intruder P3 (“the fault is the second type”) is longer than the distance between SN1 and SN7 to determine presence of intruder P1 (“the fault is the first type”)).”
Regarding claims 14 and 15, Moon does not teach “wherein according to the fault to be detected, a length of a duration for acquiring the first information varies” (as in claim 14), and “wherein among the fault to be detected, a first type of the fault is continuously present longer than a second type of the fault, and a duration for acquiring the first information in a case where the type of the fault is the first type is longer than a duration for acquiring the first information in a case where the type of the fault is the second type” (as in claim 15).
In the rejection of claim 3 above, “acquiring the first information” was mapped to the process of reception of information that the received radio wave intensity is equal to or less than the reference intensity from any of the sensor nodes during entire operation of the system. Therefore, “a length of a duration for acquiring the first information” is mapped to simply the time when the system disclosed by Moon is operational (or turned on) according to the description.
Further, it is well-known that alarm systems to detect intruder are widely used in many different environments. For example, when used in the office environment, the system usually is armed when everybody leaves the office in the evening and disarmed the following morning when people start arriving to the office. Thus the system operates overnight and also on weekends. In a different environment, such as remote locked locations or locations that do not usually have personnel working inside, the system may remain armed 24/7 for days, weeks, or months.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the system disclosed by Moon in the first environment, wherein “the fault to be detected” is the danger of intrusion during nighttime or weekends and the “length of a duration for acquiring the first information” is simply overnight or weekend hours. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to also utilize the system disclosed by Moon in the second environment, wherein “the fault to be detected” is the danger of intrusion which is continuously present during full days, weeks, or months, and the “length of a duration for acquiring the first information” is simply the days, weeks, or months the system is armed. Doing so would have simply expanded the usage of the disclosed system to different environments. In this case, depending on whether the intruder is to be detected during overnight or weekend hours in the first environment, or during full days, weeks, or months in the second environment, the length the system is continuously armed (“length of a duration for acquiring the first information”) is different, as claim 14 requires.
With respect to claim 15, for the second environment, as was explained above, the danger of any intrusion is continuously present during full days, weeks, or months (“a first type of the fault is continuously present”) and it is “longer than a second type of the fault” which is danger of intrusion present only for overnight or weekend hours in the first type of environment. Accordingly, in the second environment, the system is armed and operates continuously for longer periods of time (“a duration for acquiring the first information in a case where the type of the fault is the first type is longer”) than in the first environment (“a duration for acquiring the first information in a case where the type of the fault is the second type”).
Additionally or alternatively, when the teaching of Moon is combined with the teaching of Prohaska as explained in the rejection of claim 1 above, the system would be set up to detect different types of faults: relatively quickly moving intruder (see Fig. 4 and paragraphs 0080 – 0081) (“a second type of the fault”) as in Moon, and vegetation growth, which is stationary and continuously present (“a first type of the fault”), as in Prohaska. Therefore, “a first type of the fault is continuously present longer than a second type of the fault”.  Prohaska teaches in FIG 2 with corresponding description that the interval of acquiring signal strength indications is quite long to determine that it is vegetation growth which is intruding. Therefore, “a duration for acquiring the first information in a case where the type of the fault is the first type is longer (i.e. several months as in Prohaska for vegetation growth) than a duration for acquiring the first information in a case where the type of the fault is the second type (must be relatively faster to detect changing position of the moving intruder as in FIG 4 of Moon)”.
Regarding claim 17, Moon in combination with Prohaska teaches or fairly suggests “wherein the processor is configured to determine at least a first type of the fault (Prohaska: vegetation growth which is stationary and slowly changing) and a second type of the fault (Moon, Fig. 4 and paragraphs 0080 – 0081: relatively quickly moving intruder) from among at least two of the overgrowth of plants (Prohaska: vegetation growth, as was explained in the rejection of claim 1 above), wildlife/prowler intrusion (Moon teaches the system to detect an intruder without specifying what kind of intruder that may be. However, paragraph 0084 teaches installation of the system in the outdoor space. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that such “wildlife” as midsize and large animals may also be detected as intruder by the disclosed system. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the system disclosed by Moon in those outdoor applications which require detection of wild animals intruding upon the area. Doing so would have expanded the environments where the disclosed system may be used and types of intruders to be detected.), the variation in a position of the first wireless communication apparatus, the deposited snow, the water immersion, the ground subsidence, and the sediment influx, and
the second wireless communication apparatus and the third wireless communication apparatus determined for the first type of the fault are different from the second wireless communication apparatus and the third wireless communication apparatus determined for the second type of the fault (although this specific limitation is not disclosed, the system of FIG 1 – 6 of Moon is capable of detection of intruders anywhere within the area defined by the sensor nodes. Therefore, if any vegetation growth (“a first type of the fault”, as mapped above) happens, as an example, along the line connecting sensors SN1 and SN4 in FIG 4 of Moon, the system would be capable of determination that “the second wireless communication apparatus and the third wireless communication apparatus determined for the first type of the fault” would be sensors SN1 and SN4 in FIG 4 of Moon. Similarly, if any wild animal happens, as an example, to be in a position P1 right on the line connecting sensors SN2 and SN8, the system would be capable of determination that “the second wireless communication apparatus and the third wireless communication apparatus determined for the second type of the fault” would be sensors SN2 and SN8 in FIG 4 of Moon, thus being different from the sensors SN1 and SN4.).”
Regarding claim 18, Moon teaches “the electronic apparatus according to claim 1; and the first wireless communication apparatuses (the entirety of the system shown at least in FIG 1, 2, 5 and 6).”

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KR 20130130536 (Moon) in view of US 11233591 (Prohaska) as applied to claim 7 above, and further in view of KR 100746650 (Choi) (references are given according to English translation).
Regarding claim 8, Moon does not teach “wherein the communicator receives sensing information on the environment at the position of the fault, from a sensor capable of sensing the environment at the estimated position of the fault, and the estimator estimates the presence or absence of the fault, further based on the sensing information.”
Choi also teaches security system capable of detection of an intruder. Lines 241 – 248 on page 5 teach activation of a camera (“a sensor capable of sensing the environment at the estimated position of the fault”) when the intruder has been detected by the collocated sensor first. At this time, the control unit 16 analyzes the image data input from the activated CCD camera 11 (“wherein the communicator receives sensing information on the environment at the position of the fault”) to verify the presence of an intruder (“the estimator estimates the presence or absence of the fault, further based on the sensing information”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Choi camera activated based on the signal from the sensor to take an image of the area to be analyzed by the controller to determine presence of the intruder, in the system of Moon. Doing so would have allowed to more accurately determine presence of an intruder not only by the signal of the sensor, but also by analyzing the image taken by the camera (see Choi, lines 88 – 91 on page 3).

Claims 12, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20130130536 (Moon) in view of US 11233591 (Prohaska) as applied to claim 3 above, and further in view of JP 2007148522 (Kurita) (references are given according to English translation).
Regarding claims 12 and 13, Moon does not teach “wherein according to the fault to be detected, an interval of acquiring the first information varies” (as in claim 12), and “wherein among the fault to be detected, a change speed in a state in a first type of the fault is lower than a change speed in a state of a second type of the fault, and the interval of acquiring the first information in a case where the type of the fault is the first type is longer than that the interval of acquiring the first information in a case where the type of the fault is the second type” (as in claim 13).

In the rejection of claim 3 above, “acquiring the first information” was mapped to the process of reception of information that the received radio wave intensity is equal to or less than the reference intensity from any one or more of the sensor nodes during entire operation of the system. As disclosed by Moon, paragraph 0036, sensor nodes normally maintain the sleep mode, but switch to the listening mode at a predetermined time, and then listen to the packet.  Therefore, “an interval of acquiring the first information” is mapped to the interval between the consequent times when a particular sensor switches to the listening mode to listen to the packet.
Kurita teaches detecting a moving object such as an intruder (see paragraph 0004), thus being in similar art. Paragraph 0025 teaches that sampling cycle T may be appropriately set according to the moving speed of the moving object to be detected, for example, the moving speed of an intruder. The number of sampling times n may be appropriately set according to the required detection accuracy of the moving object. Paragraph 0016 teaches that the signal level measured by the reception level measuring unit is sampled at each sampling period T.
In other words, the sampling cycle T (“an interval of acquiring the first information”) is set according to the moving speed of the object to be detected (“according to the fault to be detected”) and thus “varies”.
Although Kurita does not seem to disclose the relationship between the moving speed (“a change speed”) and the length of the sampling cycle (“an interval of acquiring the first information”) at which the signal is sampled, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to reduce the length of the sampling cycle (i.e. how often the signal level is sampled) with increase in the moving speed of the object to be detected, and increase the length of the sampling cycle with decrease in the moving speed of the object to be detected. In other words, the lower the speed of motion (“wherein among the fault to be detected, a change speed in a state in a first type of the fault is lower”), the longer the length of the sampling cycle (“the interval of acquiring the first information in a case where the type of the fault is the first type is longer”), and the higher the speed of motion (“a change speed in a state of a second type of the fault”), the shorter the length of the sampling cycle (“the interval of acquiring the first information in a case where the type of the fault is the second type”). Doing so would have increased the accuracy of determination of the moving trajectory of the object (see paragraph 0025).
Additionally or alternatively, when the teaching of Moon is combined with the teaching of Prohaska as explained in the rejection of claim 1 above, the system would be set up to detect different types of faults: relatively quickly moving intruder (see Fig. 4 and paragraphs 0080 – 0081) (“a second type of the fault”) as in Moon, and vegetation growth, which is stationary and very slow in changing (“a first type of the fault”), as in Prohaska. Therefore, “a change speed in a state in a first type of the fault is lower than a change speed in a state of a second type of the fault”.  Prohaska teaches in FIG 2 with corresponding description that the interval of acquiring signal strength indications is quite long to determine that it is vegetation growth which is intruding. Therefore, “the interval of acquiring the first information in a case where the type of the fault is the first type is longer (i.e. several months as in Prohaska for vegetation growth) than that the interval of acquiring the first information in a case where the type of the fault is the second type (must be relatively faster to detect changing position of the moving intruder as in FIG 4 of Moon)”.
Regarding claim 16, Moon does not teach “wherein among the fault to be detected, a change speed in a state of a first type of the fault is lower than a change speed in a state of a second type of the fault, in a case where the type of the fault is the first type, the first information is a representative value of strength information of a signal exchanged between the second wireless communication apparatus and the third wireless communication apparatus, and in a case where the type of the fault is a second type, the first information is a value indicating variation in the strength information.”

Kurita teaches detecting a moving object such as an intruder (see paragraph 0004), thus being in similar art. Paragraphs 0030 – 0034 teach that when there is a moving object, the reception level fluctuates due to fading based on the difference between the maximum value and the minimum value in the sampling values. There is a correlation between the fading frequency f and the moving speed of the moving object. Therefore, fading is used to calculate the moving speed of the object. Paragraph 0034 and FIG 4 provide the relationship between the fading frequency and the speed of the object. The lower the fading frequency, the lower the speed of movement of the object.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the fading frequency of the received signal (“a value indicating variation in the strength information”) to determine the  moving speed of an object, as disclosed by Kurita, in the system of Moon, thus utilizing it as “the first information”. Doing so would have allowed to not only determine that there is an intruder in the area, but also to calculate moving speed.
Further, as disclosed by Kurita, the slower the movement of the object, the lower the fading frequency. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that for a very slow moving or nearly stationary objects (“a change speed in a state of a first type of the fault is lower”), the fading frequency may become so low that it would be difficult to determine with sufficient accuracy, thus prompting to use simply the strength information of the received signal, as in Moon (“a change speed in a state of a first type of the fault is lower than a change speed in a state of a second type of the fault, in a case where the type of the fault is the first type, the first information is a representative value of strength information of a signal exchanged between the second wireless communication apparatus and the third wireless communication apparatus”). However, for the faster moving objects, the fading frequency would become higher and thus easier to determine with sufficient accuracy allowing to determine not only the presence of the object in the environment, but also its speed (“in a case where the type of the fault is a second type, the first information is a value indicating variation in the strength information”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648